DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of a first mount component that is included in the first system circuit, has three or more pins, and is surface-mounted on the one surface of the substrate; and a second mount component that is included in the second system circuit, has an identical number of pins as that of the first mount component and having an identical function as that of the first mount component, and is surface-mounted on the one surface of the substrate, wherein: a placement of numbers assigned by function to the respective pins of the first mount component with respect to a center point of the first mount component is defined as a first pin placement; a placement of numbers assigned by function to the respective pins of the second mount component with respect to a center point of the second mount component is defined as a second pin placement; and the second pin placement is a mirror inversion of the first pin placement [claim 1] … a first mount component that is included in the first system circuit, has three or more pins, and is surface-mounted on the one surface of the substrate; and a second mount component that is included in the second system circuit, has an identical number of pins as that of the first mount component and having an identical function as that of the first mount component, and is surface-mounted on the one surface of the substrate, wherein: a placement of numbers assigned by function to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837